
	
		I
		112th CONGRESS
		1st Session
		H. R. 1920
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2011
			Mrs. Noem (for
			 herself and Mr. Schrader) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Clean Air Act to conform the definition of
		  renewable biomass to the definition given the term in the Farm Security and
		  Rural Investment Act of 2002.
	
	
		1.Definition of renewable
			 biomassSection 211(o)(1) of
			 the Clean Air Act (42 U.S.C. 7545(o)(1)) is amended by striking subparagraph
			 (I) and inserting the following:
			
				(I)Renewable biomassThe term renewable biomass
				means—
					(i)materials
				(including trees, wood, brush, thinnings, and chips) or invasive species from
				National Forest System land and public lands (as defined in section 103 of the
				Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702)), including
				slash and other materials, that—
						(I)would not
				otherwise be used for higher-value manufactured forest products;
						(II)are
				removed—
							(aa)to
				reduce hazardous fuels;
							(bb)to
				reduce or contain disease or insect infestation;
							(cc)to
				restore or maintain ecosystem health; or
							(dd)from a federally
				approved vegetation management project; and
							(III)are harvested in
				accordance with—
							(aa)applicable law
				and land management plans; and
							(bb)the
				requirements for old-growth maintenance, restoration, and management direction
				of paragraphs (2), (3), and (4) of subsection (e) of section 102 of the Healthy
				Forests Restoration Act of 2003 (16 U.S.C. 6512);
							(ii)any organic
				matter that is available on a renewable or recurring basis from non-Federal
				land, land belonging to an Indian or Indian tribe that is held in trust by the
				United States or subject to a restriction against alienation imposed by the
				United States, or any reservation (as defined in section 3 of the Indian
				Financing Act of 1974 (25 U.S.C. 1452)), including—
						(I)renewable plant
				material, including—
							(aa)feed
				grains;
							(bb)other
				agricultural commodities;
							(cc)other plants and
				trees; and
							(dd)algae; and
							(II)waste material
				(other than paper that is commonly recycled), including—
							(aa)crop
				residue;
							(bb)other vegetative
				waste material (including wood waste and wood residues);
							(cc)animal waste and
				byproducts (including fats, oils, greases, and manure); and
							(dd)food waste and
				yard waste; and
							(iii)residues or
				byproducts from wood, pulp, or paper product
				facilities.
					.
		
